
	

114 HRES 407 IH: Commemorating the 70th anniversary of the liberation of the Republic of Korea and expressing the shared vision of the people of the United States and the people of the Republic of Korea for a continued prosperous relationship.
U.S. House of Representatives
2015-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 407
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2015
			Ms. Meng submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Commemorating the 70th anniversary of the liberation of the Republic of Korea and expressing the
			 shared vision of the people of the United States and the people of the
			 Republic of Korea for a continued prosperous relationship.
	
	
 Whereas the year 2015 marks the 70th anniversary of the liberation of the Republic of Korea on August 15, 1945;
 Whereas the thousands of patriots, including innocent civilians who died, were imprisoned, or otherwise dedicated their lives to achieving liberation serve as a testament of the Republic of Korea’s enduring strength;
 Whereas the Mutual Defense Treaty, signed in Washington, DC, on October 1, 1953, between the United States and the Republic of Korea, has led to more than 62 years of a strong alliance;
 Whereas the United States and the Republic of Korea are historic allies that share many common values and objectives through security, economic growth, and prosperity;
 Whereas the United States recognizes the Republic of Korea’s strategic, political, and economic importance to our nation;
 Whereas the United States is proud to honor important ethnic holidays, including the goals and ideals of Independence Day in the Republic of Korea;
 Whereas the United States applauds the Korean-American community for the important role it plays in the United States-Korean relationship; and
 Whereas we express and reaffirm deep friendship with the Korean people, and believe that strong bilateral relations is mutually beneficial and important for United States national priorities: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the 70th anniversary of the liberation of the Republic of Korea; and
 (2)recognizes the Republic of Korea’s strategic, political, and economic importance to the United States.
			
